Citation Nr: 0802362	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  00-18 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for leukopenia and 
thrombocytopenia.  

2.  Entitlement to a compensable initial rating for residuals 
of heat stroke/dehydration with fibromyalgia and headaches 
prior to October 28, 2001.  

3.  Entitlement to an initial rating greater than 10 percent 
prior to June 30, 2005, for residuals of heat 
stroke/dehydration with fibromyalgia and headaches.  

4.  Entitlement to an initial rating greater than 40 percent 
beginning June 30, 2005, for residuals of heat 
stroke/dehydration with fibromyalgia and headaches.  

5.  Entitlement to an initial compensable rating for discoid 
lupus erythematosus (DLE).  

6.  Entitlement to a 10 percent rating under the provisions 
of 38 C.F.R. § 3.324.  

7.  Entitlement to an initial compensable rating for systemic 
lupus erythematosus (SLE).  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1988 to March 
1989 and from January 1991 to March 1991.  He had a period of 
active duty for training with the Army National Guard from 
July 11, 1998 to August 1, 1998 at Fort Irwin, California.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision which denied service 
connection for systemic lupus erythematosus (SLE) and for 
leukopenia and thrombocytopenia, and granted service 
connection for residuals of heat stroke and dehydration and 
for discoid lupus erythematosus (DLE), assigning 
non-compensable ratings for each of those two disabilities, 
effective from October 5, 1998; that decision also denied a 
10 percent rating under the provisions of 38 C.F.R. § 3.324.  
In a January 2002 rating decision, the RO granted a 
10 percent rating for residuals of heat stroke and 
dehydration with fibromyalgia and headaches, effective from 
October 28, 2001.  Further, a July 2007 rating decision 
increased the rating for residuals of heat stroke/dehydration 
with fibromyalgia and headaches to 40 percent, effective from 
August 17, 2006.  The issue of the proper initial and current 
evaluations of that disability remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  To 
conform to action taken herein, the Board has recharacterized 
the issues pertaining to a greater initial rating for 
residuals of heat stroke/dehydration with fibromyalgia and 
headaches as set forth on the title page of this decision.  

Also, in the March 2004 supplemental statement of the case, 
the RO indicated that the issue concerning assignment of a 
10 percent rating for multiple noncompensable service-
connected disabilities was moot.  However, the veteran 
appealed the denial of this evaluation in the June 1999 
rating decision, and a compensable disability evaluation was 
not effective until April 28, 2000.  A noncompensable 
evaluation for multiple service-connected disabilities was in 
effect from October 5, 1998 until April 28, 2000.  Therefore, 
this issue remains before the Board.  

In his August 2000 substantive appeal (VA Form 9), the 
veteran requested that he be scheduled for a Travel Board 
hearing at the RO.  A hearing was scheduled in September 
2000, but the veteran failed to report.  In October 2000, the 
veteran canceled his request for a Travel Board hearing.  

Received from the veteran in February 2004 was a note from 
his dentist, Dr. Preston Cooper.  It is unclear whether this 
letter is intended to be a claim for secondary service 
connection for his teeth.  This matter was referred to the RO 
for clarification and appropriate action in the Board's 
previous remands in February 2005 and October 2005, and it 
appears that action on this matter still remains to be taken.  
It is again referred to the RO's attention.  

A rating decision in May 2001 denied the veteran's 
entitlement to a total disability rating based on individual 
unemployability; the record does not reflect that he or his 
representative appealed that decision.  However, his 
representative again raised the issue in a Written Brief 
Presentation, received in October 2007.  The representative's 
comments in this regard are also referred to the RO for 
appropriate action.  

The veteran's entitlement to service connection for SLE was 
previously before the Board.  In a July 2007 rating decision, 
though, service connection for SLE was granted - a full 
grant of the benefit sought; that action, then, satisfied his 
appeal of that issue.  Therefore, that issue is no longer 
before the Board.  However, the Board construes the veteran's 
representative's Brief, received in October 2007, as a notice 
of disagreement with the rating that was assigned for the 
disability.  That issue is addressed in the remand section, 
below.  

The issue concerning an initial compensable rating for 
systemic lupus erythematosus addressed in the REMAND portion 
of the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Leukopenia and thrombocytopenia are not disabilities for 
which service connection may be granted.  The evidence does 
not show that the veteran currently has any disorder 
manifested by leukopenia and thrombocytopenia.  

2.  The evidence shows that, from October 5, 1998, to June 
28, 2005, the veteran's residuals of heat stroke/dehydration 
with fibromyalgia and headaches were manifested by arthralgia 
and tenderness of multiple joints, and the requirement for 
continuous medication.  There was no evidence of 
exacerbations of fibromyalgia prior to that date and the 
symptoms were not present more than one-third of the time.  

3.  The evidence shows that, beginning June 28, 2005, the 
veteran's residuals of heat stroke/dehydration with 
fibromyalgia and headaches were manifested by near-continuous 
arthralgia of multiple joints, requiring continuous 
medication that did not eliminate the pain, and the 
manifestations produced severe limitation in the ability to 
ambulate or perform any physical activity.  

4.  Since the veteran is in receipt of a compensable rating 
for his service-connected disabilities effective from October 
5, 1998, he cannot receive additional compensation under the 
provisions of 38 C.F.R. § 3.324 as a matter of law.  

5.  The evidence shows that DLE was manifested by an 
occasional malar rash that was not disfiguring or productive 
of any other impairment throughout the appeal period.  
Intermittent systemic steroids were required throughout the 
appeal period for periods of less than 6 weeks during any 
12-month period.  


CONCLUSIONS OF LAW

1.  A disorder manifested by leukopenia and thrombocytopenia 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

2.  The criteria are met for a 10 percent rating, and no 
more, for residuals of heat stroke/dehydration with 
fibromyalgia and headaches from October 5, 1998, to June 28, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, and Code 5025 (2007).  

3.  The criteria are met for a 40 percent rating, and no 
more, for residuals of heat stroke/dehydration with 
fibromyalgia and headaches beginning June 28, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, and Code 5025 (2007).  

4.  The criteria are met for a 10 percent rating, and no 
more, for DLE, effective August 30, 2002.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, and 
Code 7809 (2007).  

5.  In light of the compensable rating assigned the veteran's 
service-connected residuals of heat stroke/dehydration with 
fibromyalgia and headaches between October 5, 1998, and 
January 10, 2002, a compensable evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324 is precluded as a matter of 
law.  38 C.F.R. § 3.324 (2007); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for leukopenia and thrombocytopenia

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The service medical records show that the veteran was 
evaluated for several days in July 1998 for sore throat, 
recurrent fever, muscle pain, and headaches for the previous 
few days and was noted to have pancytopenia indicating a 
"primary bone marrow disorder, i.e., leukemia."  On July 
24, 1998, it was noted that his CBC had returned to normal 
and he was returned to duty.  The remainder of the service 
medical records are silent for any mention of a blood 
disorder.  A letter from a private physician in September 
1998 indicates that, although it was initially felt that the 
veteran had leukemia during a period of training, it was 
subsequently determined that he probably suffered from a 
heat-exposure type of illness.  

A VA compensation examiner in February 1999 also noted the 
above history and listed a diagnosis of previous leukopenia 
and thrombocytopenia, resolved.  VA and private treatment 
records since that time do not show that any examiner has 
noted leukopenia or thrombocytopenia, and no examiner has 
diagnosed any disorder manifested by leukopenia and 
thrombocytopenia.  

To establish service connection, the law requires that the 
veteran have the claimed disability.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303; see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In addition, laboratory findings, 
without an associated defined disability, are not considered 
disabilities for which service connection may be granted.  
Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (2000).  

Because the medical evidence does not show that the veteran 
currently has a disorder manifested by leukopenia or 
thrombocytopenia, service connection must be denied.  

II.  Higher ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board must also consider the effect of pain on 
those activities, if appropriate.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The current appeal 
arose from the rating assigned following the initial grants 
of service connection for residuals of heat 
stroke/dehydration with fibromyalgia and headaches and for 
DLE.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted the distinction between a claim for an increased rating 
for a service-connected disability and an appeal from the 
initial rating assigned for a disability upon service 
connection.  The Board will evaluate the level of impairment 
due to the disability throughout the entire period, 
considering the possibility of staged ratings, as provided by 
the Court in Fenderson.  See also Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

A.  Heat stroke/dehydration with fibromyalgia and headaches

VA's rating schedule does not provide specific criteria for 
evaluating residuals of heat stroke or dehydration, which was 
the disability for which service connection was initially 
granted.  In such situations, it is permissible to evaluate 
the veteran's service-connected disorder under the provisions 
of the schedule which pertain to a closely-related disease or 
injury which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. 
§ 4.20.  There is also no closely-related disease or injury 
which affects analogous function or produces similar 
symptomatology.  However, because the service-connected 
disability was later expanded to include fibromyalgia (which 
includes headaches) and because the record does not show that 
the veteran has had any recurrence of heat stroke or 
dehydration, the Board will evaluate the disability using the 
criteria for fibromyalgia.  

Fibromyalgia, with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, is to be evaluated as follows:  

For symptoms that are constant, or nearly so, and refractory 
to therapy, a 40 percent rating is to be assigned.  If the 
symptoms are episodic, with exacerbations often precipitated 
by environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time, a 
20 percent evaluation is warranted.  A 10 percent rating is 
appropriate for symptoms that require continuous medication 
for control.  Code 5025.  

Service connection has also been established for SLE and for 
a mood disorder associated with the veteran's SLE.  The 
manifestations of those disabilities overlap to some degree 
with those of fibromyalgia - in particular, depression and 
fatigue, and muscle and joint pain - so the Board must be 
mindful to avoid pyramiding ratings, i.e., assigning 
different ratings based on the same manifestations.  See 
38 C.F.R. § 4.14 (2007).  The issues of the proper ratings 
for mood disorder and SLE, however, are not currently before 
the Board.  The veteran's mood disorder has been rated 
separately from his SLE.  Moreover, the RO has consistently 
considered the veteran's complaints of fatigue and muscle and 
joint pain when rating his fibromyalgia, as opposed to his 
SLE, and his depression and sleep disorder have been among 
the manifestations used to evaluate his service-connected 
mood disorder.  Therefore, for consistency, the Board will 
also adopt that approach.  

Prior to October 28, 2001, the residuals of heat 
stroke/dehydration and fibromyalgia and headaches were rated 
0 percent.  A 10 percent rating was assigned, effective 
October 28, 2001, and the rating was increased to 40 percent, 
effective August 17, 2006.  

Post-service treatment records dated in 1998 and 1999 reflect 
the veteran's complaints of knee and hip arthralgias, 
although a private examiner in June 1999 and a VA 
compensation examiner in December 2001 indicated that the 
veteran's knee and hip disease (x-rays showed very mild 
degenerative changes in the knees and acetabulum of the 
pelvis) was all due to degenerative arthritis and unrelated 
to heat stroke (one examiner) or auto-immune disease (the 
other examiner).  But the records do show that the veteran 
also periodically complained of headaches and was taking 
prednisone most of the time (although it's unclear whether 
that drug was prescribed for his DLE or his fibromyalgia), as 
well as prescription and non-prescription pain medication on 
a daily basis.  In addition, he reportedly had episodes of 
severe fatigue.  However, the records do not show that the 
veteran had any exacerbations of his fibromyalgia or that his 
symptoms at that time were present more than one-third of the 
time.  A VA examiner in November 2001 stated that the 
veteran's pain was moderately controlled on the current 
medication regimen and that the veteran indicated that he 
functioned fairly well.  

The Board recognizes that a VA examiner during a rheumatology 
clinic visit in January 2002 noted the veteran's report of 
worsening arthralgias and tenderness over numerous joints.  
And although the veteran was not taking prednisone at the 
time of that examination, it was restarted one week later.  
There is no evidence that the veteran's report of worsening 
symptoms represented any significant worsening in the overall 
disability, however.  Moreover, subsequent treatment records 
do not reflect any report of further worsening in the 
severity of his muscle and joint symptoms until June 2005.  

Accordingly, the record clearly shows that the veteran was 
continuously taking prescribed medications, primarily pain 
medication, but also including prednisone, for symptoms due 
to his heat stroke/dehydration with fibromyalgia and 
headaches throughout the appeal period prior to June 28, 
2005.  Therefore, the Board finds that, for the entire period 
prior to June 28, 2005, the manifestations of the disability 
warranted a 10 percent rating, and no more, applying the 
criteria for evaluating fibromyalgia.  

On June 28, 2005, the veteran underwent a VA compensation 
examination.  The examiner noted that the veteran had had 
continued gradual worsening of his problems, with diffuse 
joint pain and weakness.  The veteran stated that he had 
daily joint pain and weakness and that, at best, his 
activities were limited to walking around the house; he was 
unable to do any yard work or other activity when he had 
flare-ups and would frequently stay in bed for a day or two 
because of his symptoms of joint pain, severe weakness, and 
fatigue.  He indicated he used pain medication up to three 
times a day.  The examiner also noted that the veteran had 
chronic migraine headaches, as well as analgesia rebound 
headaches daily.  Another VA examiner in August 2006 reported 
that there were no changes in the examination, except that 
the veteran did have tenderness at all trigger point areas.  
The veteran continued to take several medications, including 
narcotics for pain.  Finally, that examiner commented that 
the veteran was severely limited in his ability to ambulate 
or perform any physical activity because of his muscle and 
joint discomfort which is not eliminated by his current 
medications.  

The record shows that the RO assigned a 40 percent rating for 
the disability, effective from the date of the August 2006 
examination.  However, because the examiner in June 2005 also 
noted a significant increase in the veteran's symptoms and 
the August 2006 examiner indicated that there had been no 
change in the examination since June 2005, the Board finds 
that 40 percent rating is warranted effective from the date 
of the earlier examination, June 28, 2005.  Further, that 
40 percent rating is the maximum rating available provided by 
the rating schedule for fibromyalgia.  

Although the record does reflect that the veteran's symptoms 
have shown some variability in severity from day to day, 
there is no evidence that any examiner has described any true 
exacerbations or flare-ups of his symptoms.  In addition, no 
examiner has reported any increased functional impairment due 
to repeated or prolonged activity.  Thus, a higher rating is 
not warranted on this basis.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

In summary, the Board concludes that a 10 percent rating is 
warranted for the residuals of heat stroke/dehydration with 
fibromyalgia and headaches from October 5, 1998, to June 28, 
2005.  Further, beginning June 28, 2005, the criteria were 
met for a 40 percent rating.  

In reaching this conclusion, the Board has considered and 
applied the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  

B.  Discoid lupus erythematosus (DLE)

The record shows that the veteran has reported having a rash 
on his face, neck, and upper extremities.  No examiner has 
noted any clinical findings indicative of any DLE 
manifestation other than a rash.  A rash on the veteran's 
face has been reported on occasion by examiners.  But no 
examiner has recorded any scars due to DLE.  And no examiner 
has described any disfigurement due to DLE.  VA compensation 
examiners in June 2005 and August 2006 noted that the 
manifestations of DLE were minimal, at most.  The June 2005 
examiner described very mild poikiloderma of both cheeks, but 
indicated that that would not constitute a malar rash.  He 
also noted some erythematous papules on the veteran's arms - 
which the veteran had pointed to as evidence of DLE - but 
stated that the examiner thought the papules represented old 
or developing folliculitis instead.  Although the August 2006 
examiner noted that the veteran had a slight erythematous 
malar rash bilaterally that was consistent with DLE, he 
specifically wrote that the veteran "does not have any 
evidence of any disfigurement of the head, face, or neck, 
there is no tissue loss or distortion of symmetry of any 
feature, and there are no related scar[s]."  The record does 
show, however, that the veteran has taken prednisone or other 
systemic medication intermittently for his DLE.  

During the pendency of the veteran's appeal of this issue, VA 
revised the criteria for evaluating skin disabilities, 
effective August 30, 2002.  The rating criteria in effect 
prior to August 30, 2002, provided that DLE is to be rated as 
scars or disfigurement.  Code 7809.  

Superficial scars which are poorly nourished, with repeated 
ulceration, and superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  Other scars are rated on the degree of 
limitation of function of the affected part.  Codes 7803, 
7804, 7805.  Scars of the head, face or neck which are only 
slightly disfiguring warrant assignment of a noncompensable 
evaluation.  A 10 percent rating is to be assigned if a scar 
is moderately disfiguring.  If the scars are severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, a 30 percent evaluation is 
assigned.  A 50 percent rating is warranted for complete or 
exceptionally repugnant deformity of one side off the face or 
marked or repugnant bilateral disfigurement.  The appropriate 
rating may be increased when there is marked discoloration or 
color contrast.  Code 7800.  

The criteria that became effective August 30, 2002, provide 
that DLE is rated as disfigurement of the head, face, or 
neck, scars, or dermatitis, depending upon the predominant 
disability.  Code 7809.  

Under Code 7800, for disfigurement of the head, face, or 
neck, a compensable rating requires at least one 
characteristic of disfigurement.  The 8 characteristics of 
disfigurement are: a scar five or more inches in length; a 
scar at least one-quarter inch wide at its widest part; 
surface contour of a scar that is elevated or depressed on 
palpation; a scar that is adherent to underlying tissue; skin 
that is hypo- or hyper-pigmented in an area exceeding six 
square inches; skin texture that is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches; missing underlying soft tissue in an area exceeding 
six square inches; skin that is indurated and inflexible in 
an area exceeding six square inches.  

A compensable rating under Diagnostic Code 7801, for scars, 
other than on the head, face, or neck, that are deep or that 
cause limitation of motion, requires involvement of an area 
or areas that exceed six square inches.  A compensable rating 
for scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion require 
involvement of an area or areas of at least 144 square 
inches.  Code 7802.  Under Codes 7803 and 7804, superficial 
scars that are unstable or painful on examination are rated 
10 percent.  Code 7805 provides for rating scars on 
limitation of function of the affected part.  

Under Code 7806 (for dermatitis), when involvement of at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas is affected, or when intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period, a 10 percent rating is 
appropriate.  A 30 percent evaluation is warranted when 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

In the absence of any clinical evidence that the veteran has 
any scars - or areas that are equivalent to scars - that 
are tender, painful, or poorly healed, that are other than 
superficial, or that cause any limitation of motion, a 
compensable rating under either the old or revised rating 
criteria of Codes 7803, 7804, or 7805 is not warranted.  
Because no examiner has described any manifestation of DLE on 
areas other than the veteran's face, rating the disability 
under revised Code 7801 or 7802 is not appropriate.  

The only diagnostic codes that are applicable in this case 
are Codes 7800, both the old and revised versions, and 
revised Code 7806.  However, no examiner has ever described 
any disfigurement of the veteran's head, face, or neck due to 
DLE.  The mere presence of a rash does not constitute 
disfigurement.  In this regard, as noted above, the August 
2006 examiner noted a slight erythematous malar rash 
bilaterally, but he specifically indicated that there was no 
evidence of any disfigurement.  That examiner clearly did not 
consider the amount of discoloration caused by the rash as 
equivalent to hyperpigmentation due to a scar, as would 
warrant a 10 percent rating under revised Code 7800.  The 
Board finds that there is no evidence that the service-
connected DLE has caused any disfigurement, and that a 
compensable rating is not warranted on that basis for any 
portion of the appeal period.  Therefore, the Board finds 
that the criteria are not met for a compensable rating for 
DLE based on disfigurement under either the old or the 
revised rating criteria.  

However, VA and private treatment records do indicate that 
the veteran has taken prednisone or other systemic steroid, 
apparently for his DLE, periodically for the past several 
years, but apparently not for prolonged periods due to 
adverse effects of the medication.  The June 2005 VA skin 
examiner estimated the total body involvement of the DLE at 
less than 1 percent.  Further, the evidence does not show 
that his usage of systemic steroids over the years has been 
for a total duration of at least six weeks during any one-
year period, as might warrant a 20 percent rating or higher.  
Nevertheless, because the evidence does show that he has 
taken systemic steroids intermittently throughout the appeal 
period, the criteria are met for a 10 percent rating under 
revised Code 7806.  

Because the criteria are met for a 10 percent rating for DLE 
under the revised rating criteria of Code 7806, a 10 percent 
rating for DLE is granted, effective from August 30, 2002, 
the effective date of the revised rating criteria.  See 67 
Fed. Reg. 49590 (July 31, 2002); see also VAOPGCPREC 3-2000; 
VAOPGCPREC 7-2000.  Because the criteria are not met for a 
compensable rating for DLE under the old rating criteria 
prior to August 30, 2002, a compensable rating prior to that 
date is denied.  

C.  Compensable rating under the provisions of 38 C.F.R. 
§ 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree, a 10 
percent rating may be assigned, but not in combination with 
any other rating.  38 C.F.R. § 3.324.  

In this case, the earliest effective date for service 
connection for any the veteran's disabilities is October 5, 
1998.  That date is the earliest date a higher rating may be 
assigned on any basis.  In addition, a compensable rating for 
his disabilities had previously been in effect since April 
28, 2000.  However, because the Board herein assigned a 
10 percent rating for heat stroke/dehydration and 
fibromyalgia and headaches for the entire period prior to 
January 10, 2002, there remains no period during which a 
compensable rating was not in effect for the veteran's 
service-connected disabilities.  

Therefore, the provisions of § 3.324 are not applicable.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim for a 10 percent rating under the provisions 
of 38 C.F.R. § 3.324 is denied.  

III.  Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of  from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate his claims, and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in June 1999.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
The error in not providing the required notice prior to the 
adverse decision was cured by the February 2005 and August 
2006 letters, and so is harmless.  Moreover, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Also, the August 2006 letter notified the veteran 
of the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded several VA compensation 
examinations, and VA and private treatment records covering 
the entire period of the appeal have been received.  No 
further development action is necessary.  




ORDER

Service connection for leukopenia and thrombocytopenia is 
denied.  

A 10 percent rating for residuals of heat stroke/dehydration 
with fibromyalgia and headaches is granted from October 5, 
1998, to October 28, 2001, subject to the law and regulations 
governing the award of monetary benefits.  

A rating greater than 10 percent from October 28, 2001, to 
June 28, 2005, for residuals of heat stroke/dehydration with 
fibromyalgia and headaches is denied.  

A 40 percent rating for residuals of heat stroke/dehydration 
with fibromyalgia and headaches is granted beginning June 28, 
2005, subject to the law and regulations governing the award 
of monetary benefits.  

A 10 percent rating for DLE is granted, effective August 30, 
2002, subject to the law and regulations governing the award 
of monetary benefits.  

A compensable evaluation pursuant to the provisions of 38 
C.F.R. § 3.324 is denied.  


REMAND

As noted above, the Board has construed the comments of the 
veteran's representative in October 2007 as a notice of 
disagreement with the noncompensable rating that was assigned 
for systemic lupus erythematosus (SLE) in the July 2007 
rating decision.  The veteran has not been provided a 
statement of the case (SOC) in response to his disagreement 
with the disposition of that claim; indeed, the RO has not 
yet had an opportunity to do so.  See 38 C.F.R. § 19.26.  
So, that claim must be remanded to the RO for this, rather 
than merely referred there.  See Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  


Accordingly, the case is REMANDED for the following actions:

Furnish the veteran and his 
representative an SOC regarding the issue 
of his entitlement to an initial 
compensable rating for SLE.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


